PER CURIAM.
Petitioner seeks review of the trial court’s denial of his “Motion to Correct” which requested that the trial court correct an incorrect spelling of his name in the indictment in this case. The trial court correctly determined that it had no authority to amend the indictment. Snipes v. State, 733 So.2d 1000, 1004 (Fla. 1999). A court, however, may correct any defect, error, or omission in the caption of an information or indictment at any stage of the proceeding. Fla. R.Crim. Pro. 3.140(c)(1).
The trial court does not appear to have recognized that it may correct errors in the caption of an indictment. We treat this appeal as a petition for writ of certio-rari and remand for further proceedings. To avoid the potential for confusion, the trial court should consider entering an order to add petitioner’s true name to the caption of the indictment if it is not already included. The Department of Correction’s records may be updated if the caption of the indictment is corrected. See Fla. Admin. Code R. 33-603.101(l)(a).
WARNER, STEVENSON and DAMOORGIAN, JJ., concur.